Per Curiam.
Following the argument of this cause counsel ■for the respective parties stipulated and agreed that the appellants were entitled to judgment against the respondents in ■the sum of $3,807.29 debt and $751.82 interest. The judgment under review is accordingly reversed, with costs, and the cause remanded to the Superior Court with instructions to ■enter judgment in favor of the appellants and against the ■respondents in the sum of $4,559.11, and costs.
For reversal — Chief Justice Yanderbilt, and Justices Uehee, Oliphant, Wacheneeld, Bueling and Ackebson — 6.
For affirmance — Fone.